May 11, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-2442
No. 92-2443 

                    ELIESABETH A. AMELUNG,

                    Plaintiff, Appellant,

                              v.

         MASSACHUSETTS BAY TRANSPORTATION AUTHORITY,

                     Defendant, Appellee.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]
                                                   

                                         

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

Eliesabeth A. Amelung on briefs pro se.
                     
Mary M.  Logalbo, Joseph A. Trainor,  and Jonathan  P. Feltner, on
                                                              
Motions  for Summary Disposition  and Memoranda in  Support of Motions
for Summary Disposition, for appellee.

                                         

                                         

          Per Curiam.   Plaintiff has appealed from  November
                    

13, 1992 orders granting  the government's motions to dismiss

Medicare-Medicaid   and   other   federal   defendants   from

plaintiff's  actions.   We  affirm  the  orders of  dismissal

essentially  for  the  reasons  stated  in  the  governments'

motions  to  dismiss.   To  the  extent plaintiff  challenges

earlier district court orders dismissing plaintiff's actions,

we adhere to our earlier decisions.  Amelung v. M.B.T.A., No.
                                                        

91-1329,  slip  op.  (1st Cir.  June  27,  1991);  Amelung v.
                                                          

M.B.T.A., No. 91-1336, slip op. (1st Cir. June 28, 1991).
        

          Affirmed.